           Case 3:17-cv-03240-JD Document 113 Filed 11/08/18 Page 1 of 3



1    Joshua Briones (SBN 205293)
     jbriones@mintz.com
2    Nicole V. Ozeran (SBN 302321)
     nvozeran@mintz.com
3
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
4    2029 Century Park East Suite 3100
     Los Angeles, CA 90067
5    Telephone: 310-586-3200
     Facsimile: 310-586-3202
6
     Attorneys for Defendant
7
     YELP INC.
8
                                    UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     JONATHAN SAPAN, individually and on              Case No. 3:17-cv-03240-JD
11   Behalf of All Others Similarly Situated,
                                                      YELP INC.’S NOTICE REGARDING
12                     Plaintiff,                     SUBMITTED MATTER
            vs.
13
                                                      CIVIL LOCAL RULE 7-13
14   YELP INC., a Delaware Corporation,
                                                      Judge:        Honorable James Donato
15                     Defendant.
                                                      Complaint Filed: June 6, 2017
16

17

18          Pursuant to Civil L.R. 7-13, Defendant Yelp Inc. (“Yelp”) respectfully submits this Notice

19   Regarding Submitted Matter to alert the Court to the matter that has been under submission for

20   more than 120 days.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                             1
                     YELP INC.’S NOTICE REGARDING SUBMITTED MATTERS
          Case 3:17-cv-03240-JD Document 113 Filed 11/08/18 Page 2 of 3



1           On February 28, 2018, Yelp filed its Motion for Summary Judgment. ECF No. 64. On

2    April 6, 2018, the Court vacated the hearing on Yelp’s Motion for Summary Judgment and took

3    the matter under submission. ECF No. 86. Yelp’s Motion for Summary Judgment has been

4    under submission for more than 120 days.

5    Dated: November 8, 2018                    Respectfully submitted,

6
                                                MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
7

8                                               /s/ Nicole V. Ozeran
                                                      Joshua Briones
9                                                     Nicole V. Ozeran
10                                                   Attorneys for Defendant,
                                                     YELP INC.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             2
                     YELP INC.’S NOTICE REGARDING SUBMITTED MATTERS
           Case 3:17-cv-03240-JD Document 113 Filed 11/08/18 Page 3 of 3



1                                      CERTIFICATE OF SERVICE
2            I HEREBY CERTIFY that I filed the foregoing electronically on November 8, 2018, with
3    the Clerk of the United States District Court in the CM/ECF system, which will serve a notice of the

4    filing upon all counsel or parties of record on the Service List below.

5                     YELP INC.’S NOTICE REGARDING SUBMITTED MATTER
6     Justin M. Prato                                     Attorneys for Plaintiff
      jmprato@gmail.com
7     Christopher James Reichman
      chrisr@prato-reichman.com
8

9
             I declare under penalty of perjury under the laws of the State of California that the foregoing
10
     is true and correct.
11
             Executed on November 8, 2018 at Los Angeles, California.
12
                                                       /s/ Nicole V. Ozeran
13                                                    Nicole V. Ozeran

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       -1-
                                               PROOF OF SERVICE
